Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the previous Office action, dated October 15, 2021, has been received. By way of this reply, Applicant has cancelled claims 99-100 and 111-112, and amended claims 94, 101-102, 104, 106, and 113-114. 
Claims 74-79, 81-83 and 86-93 remain withdrawn from consideration.
Claims 94-98, 101-110, and 113-115 are currently under examination.
The rejections of record can be found in the previous Office action, dated May 3, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2021 was filed after the mailing date of the first Office action on the merits on May 3, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
Claims 94-105 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AJA), first paragraph, as failing to comply with the enablement requirement.
withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 94-115 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pule (US 20180086831 Al).
Applicant argues that Pule does not teach each and every feature of the claimed invention as amended. 
Applicant's arguments have been considered fully but are not found to be persuasive.
While Pule does not explicitly teach the treatment of a CD3 positive cancer, Pule teaches the use of the OKT3 antibody for the knockdown of the TCR/CD3 complex (para. 0134-0136), which specifically binds to CD3 epsilon and has heavy and light chain sequences identical to those of SEQ ID NOs: 1 and 2, respectively (see, e.g., US 20180066034 A1 at para. 0168).
Since Pule is treating a cancer with an anti-CD3 antibody, it implicitly teaches that the cancer is necessarily CD3 positive.  Therefore, Pule inherently anticipates this aspect of the claims.
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
This rejection is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 94-98, 101-110, and 113-115 are rejected under 35 U.S.C. 103 as being unpatentable over Pule in view of Lorentzen  (Scand J Immunol. 2015 Oct;82(4):307-19.).
As stated in the previous Office action, Pule teaches engineered T cells which are deficient for expression of CD3 and T cell receptor alpha and beta chains, comprising an antibody which binds to CD3 epsilon (claim 6 and para. 0052), and the endoplasmic reticulum (ER) retention sequence KDEL, which prevents secretion from the ER (claims 9-10 and para. 0064-0065). Pule teaches that such engineered T cells are useful in the treatment of cancer, including the hematological cancers acute lymphoblastic leukemia, chronic lymphocytic leukemia, Hodgkin lymphoma or non-Hodgkin lymphoma (para. 0123-0124). Pule further teaches that the engineered T cells are useful for the treatment of graft-versus-host disease (para. 0114-0118).

Pule also teaches that the T cell may be any kind of T cell, such as a cytotoxic T cell, a memory T cell, a memory T cell or a regulatory T cell (para. 0093).
Pule also teaches that the above engineered T cells may further comprise a chimeric antigen receptor (CAR). Pule teaches that the CARs may include domains derived from CD8 CD3-zeta, and 4-1BB (para. 0073-0076). 
While Pule does not explicitly teach that the CAR is specific for CD19 or CD3, Pule teaches that the CAR may be specific for a tumor antigen.
Lorentzen teaches the use of CAR-T cells which target CD19 for the treatment of acute and chronic lymphoblastic leukemia, citing multiple clinical trials currently underway (abstract, page 307, right column, second paragraph, and Table 1). Lorentzen further teaches that CD19 is an attractive CAR cell target for B cell malignancies, since CD19 is expressed solely on B cells (page 307, left column, first paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the anti-CD19 CAR taught by Lorentzen to the engineered T cells taught by Pule to arrive at the claimed invention. As stated above, Pule teaches that the engineered T cells may also comprise a CAR to facilitate anti-cancer therapy for acute lymphoblastic leukemia (ALL). Lorentzen teaches that CD19 is a desirable target for CAR-T cell therapy against ALL, and that CAR T cells which target CD19 are a useful form of therapy. The 
Applicant argues that Pule and Lorentzen both fail to describe the claimed method of treating a CD19-positive or a CD3-positive cancer wherein the engineered CD3/TCR-alpha-beta-deficient T cells comprising a chimeric antigen receptor (CAR) that binds specifically to CD3 or CD19 are administered to the patient, and notes their experimental results are unexpected and surprising in view of the prior art.
Applicant's arguments have been considered fully but are not found to be persuasive.
Unobviousness cannot be established by attacking the references individually when the rejection is based on the combination of references, see In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981), In re Young 403 F.2d 759, 150 USPQ 725 (CCPA 1968) and MPEP 2145. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . . [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980). Also see MPEP 2144.06.
All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention (see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007). 

Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
This rejection is therefore maintained and extended to encompass all of the listed claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 94-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-42 of copending Application No. 16/943,400 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to identical subject matter, specifically, to engineered .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has requested that this rejection be held in abeyance until there is an indication of allowable subject matter in the present application. This rejection is therefore maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644